Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on March 3, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3-6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirois (U.S. 2014/0272355) 
Sirois discloses hard coatings applied to a lens, where the coated lens includes a first layer including siloxane (highly bendable layer); a second layer (high-hardness layer) including siloxane, where the second layer has a hardness greater than the first layer (abstract). Because Sirois discloses a hard coating film with the same materials as 
Concerning claim 3, Because Sirois discloses a hard coating film with the same materials as claimed and preferentially disclosed, the article of Sirois will inherently possess the reverse R, as claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Sirois has the same chemical structure, the properties, including reverse R are necessarily present. MPEP 2112.01 II.
Concerning claim 4, Because Sirois discloses a hard coating film with the same materials as claimed and preferentially disclosed, the article of Sirois will inherently possess the tensile fracture point, as claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Sirois has the same chemical structure, the properties, including tensile fracture point are necessarily present. MPEP 2112.01 II.
Concerning claims 5-6, Because Sirois discloses a hard coating film with the same materials as claimed and preferentially disclosed, the article of Sirois will inherently possess the bendability and haze, as claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Sirois has the same chemical structure, the properties, including bendability and haze are necessarily present. MPEP 2112.01 II.


Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sirois (U.S. 2014/0272355) in view of Okamoto et al (U.S. 2011/0091703).
Sirois is taken as above.  Sirois does not disclose the substrate is a transparent polyimide substrate.  Okamoto teaches a coated substrate, where the substrate can include polyimide and can be transparent (paragraph 113 of Okamoto).
Sirois and Okamoto are combinable because they are related to a similar technical field, which is coated substrates. It would have been obvious to one of ordinary skill in the art to have substituted the transparent polyimide substrate, as taught in Okamoto, for the substrate of Sirois to achieve the predicatable result of improving heat resistance and wear resistance of the article, as in claims 2 and 10.






Claim Rejections – 35 USC § 103(a)


6.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sirois (U.S. 2014/0272355).
	Sirois is taken as above.  Sirois does not disclose the thickness as claimed, however thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 7.


Claim Objections

7.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited hard coating film further including alkoxysilane represented by Formula 1 and Formula 2:


    PNG
    media_image1.png
    334
    765
    media_image1.png
    Greyscale

The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.




Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE D FERGUSON/Examiner, Art Unit 1781